                 Case 2:20-cr-00204-JAM Document 19 Filed 11/05/20 Page 1 of 8

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-00204-JAM
11                                 Plaintiff,             STIPULATION AND PROTECTIVE ORDER
12                          v.
13
     HOPELYN RHIANNON AUSK,
14

15                                Defendant.

16

17                                              I.    STIPULATION
18          1.      Plaintiff United States of America, by and through its counsel of record, and Defendant

19 Hopelyn Rhiannon Ausk (“defendant”), by and through her respective counsel of record (collectively,

20 the “parties”), for the reasons set forth below, hereby stipulate, agree, and jointly request that the Court

21 enter a Protective Order in this case restricting the use and dissemination of certain materials containing

22 personal identifying information of real persons and other confidential information of victims, witnesses,

23 and third parties.

24          2.      On September 3, 2020, the United States filed a Criminal Complaint charging the

25 defendant with one count of bank fraud in violation of 18 U.S.C. § 1344. ECF 1. On October 29, 2020,

26 a federal grand jury indicted the defendant on charges of mail fraud, in violation of 18 U.S.C. § 1341;
27 bank fraud, in violation of 18 U.C.C. § 1344; aggravated identity theft, in violation of 18 U.S.C.

28 § 1028A(a)(1); possession of stolen mail, in violation of 18 U.S.C. § 1708; unlawful possession of


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER         1
30
                  Case 2:20-cr-00204-JAM Document 19 Filed 11/05/20 Page 2 of 8

 1 Postal Service keys, in violation of 18 U.S.C. § 1704; and obstruction of justice, in violation of 18

 2 U.S.C. § 1512. ECF 13. Defendant is currently detained pending trial. ECF 9.

 3           3.      As part of its investigation in the above-captioned case, the United States is in possession

 4 of documents relating to the charges against the defendant, and seeks to provide those documents to

 5 counsel for the defendant. Some of the materials may exceed the scope of the United States’ discovery

 6 obligations, but will be produced to promote a prompt and just resolution or trial of the case.

 7           4.      The United States intends to produce to the Defense Team, as defined below, materials

 8 containing personal identifying information (“PII”) and other confidential information of real persons

 9 and entities, including, among other things, personal names, addresses, phone numbers, Social Security

10 numbers, employers, credit/debit card numbers, and bank account numbers. These real persons and

11 entities are victims, witnesses, or third parties to this case.

12           5.      The purpose of the proposed Protective Order is to prevent the unauthorized

13 dissemination, distribution, or use of materials containing the PII and confidential information of others.

14 If this information is disclosed without protective measures, or to defendant without limitation, it will

15 risk the privacy and security of the people to whom the information relates. The information could itself

16 be used to further criminal activity if improperly disclosed or used. The United States has ongoing

17 statutory and ethical obligations to protect victims.

18           6.      Due to the nature of the charges and the alleged conduct in this case, PII and other

19 confidential information make up a significant part of the discovery materials in this case and such

20 information itself, in many instances, has evidentiary value. The documentary evidence contains a very

21 large quantity of privacy-protected information that would be difficult or time-consuming to redact.

22 Further, if the government were to attempt to redact all this information, the defense would receive a set

23 of discovery that would be highly confusing and difficult to understand, and could inhibit prompt and

24 just resolution of the case or preparation for trial.

25           7.      Accordingly, the parties jointly request a Protective Order that will permit the United

26 States to produce discovery that is unredacted, but preserves the privacy and security of victims, witness,
27 and third parties. The parties agree that the following conditions, if ordered by the Court in the proposed

28 Protective Order, will serve the government’s interest in maintaining the privacy and security of victims


       STIPULATION AND [PROPOSED] PROTECTIVE ORDER         2
30
                 Case 2:20-cr-00204-JAM Document 19 Filed 11/05/20 Page 3 of 8

 1 and third parties, while permitting the Defense Team to understand the United States’ evidence against

 2 the defendant.

 3          8.      This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of

 4 Criminal Procedure, Local Rule 141.1, and its general supervisory authority.

 5                              II.      PROPOSED PROTECTIVE ORDER
 6          A.      Protected Materials
 7          9.      This Order pertains to all discovery provided or made available to defense counsel in this

 8 case that contains “Personal Identifying Information” as defined below (hereafter, collectively

 9 “Protected Materials”).

10          10.     For purposes of the Protective Order, the term “Personal Identifying Information” (“PII”)

11 includes: any information within the definition of a “means of identification” under 18 U.S.C. §

12 1028(d)(7) – including home addresses and personal phone numbers – or any information within the

13 definition of an “access device” under 18 U.S.C. § 1029(e)(1), for anyone other than the defendant.

14 Discovery pages not containing PII as defined herein are not materials protected by this agreement and

15 order and may be provided to defendant as needed.

16          11.     To the extent that notes are made that memorialize, in whole or in part, the PII in any

17 Protected Materials, or to the extent that copies are made for authorized use by members of the Defense

18 Team, such notes, copies, or reproductions become Protected Materials, subject to the Protective Order

19 and must be handled in accordance with the terms of the Protective Order.

20          B.      Defense Team
21          12.     For purposes of this Order, the term “Defense Counsel” refers to the defendant’s counsel

22 of record.

23          13.     For purposes of this Order, the term “Defense Team” refers to (1) the defendant’s counsel

24 of record, (2) other attorneys at defense counsel’s law firm or defense organization who may be

25 consulted regarding case strategy in the above-captioned matter, (3) defense investigators who are

26 assisting defense counsel with this case, (4) retained experts or potential experts, and (5) paralegals,
27 legal assistants, and other support staff to defendant’s counsel of record providing assistance on this

28 case. The term “Defense Team” does not include defendant, the defendant’s family, or other associates


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER         3
30
                 Case 2:20-cr-00204-JAM Document 19 Filed 11/05/20 Page 4 of 8

 1 of the defendant.

 2          14.      Defense Counsel must provide a copy of this Order to all members of the Defense Team.

 3                   a)     Defense Counsel must obtain written acknowledgement from members of the

 4          Defense Team that they are bound by the terms and conditions of this Protective Order, prior to

 5          providing any Protected Materials to the members of the Defense Team. The written

 6          acknowledgement need not be disclosed or produced to the United States unless ordered by the

 7          Court.

 8                   b)     Members of the Defense Team who are employees of the Federal Defender’s

 9          Office who have signed a confidentiality agreement as part of their employment are not required

10          to sign a written acknowledgement. The confidentiality agreement need not be disclosed or

11          produced to the United States unless ordered by the Court.

12          C.       Disclosure of Protected Materials
13          15.      The Defense Team shall not permit anyone other than the Defense Team to have

14 possession of the Protected Materials, including the defendant herself.

15          16.      No person or party shall use any Protected Materials or information derived from

16 Protected Materials produced in this action for any purpose other than use in the above-captioned case.

17 All Protected Materials shall be used solely for the purpose of conducting and preparing for pre-trial,

18 post-trial, and appellate proceedings (both direct and collateral) and in this criminal action for no other

19 purposes whatsoever, and shall not be used for the economic or other benefit of the defendant, or any

20 third party. Protected Materials may be disclosed only to the categories of persons and under the

21 conditions described in this Order.

22          17.      The defendant may review Protected Materials in this case only in the presence of a

23 member of the Defense Team, and her Defense Counsel shall ensure that she is never left alone with any

24 Protected Materials. The defendant may not copy, keep, maintain, or otherwise possess any of such

25 Protected Materials at any time. The defendant must return any Protected Materials to the Defense

26 Team at the conclusion of any meeting at which defendant reviews the Protected Materials. The
27 defendant may not take any Protected Materials out of the room in which they are meeting with the

28 Defense Team. The defendant may not write down or memorialize any PII contained in the Protected


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER         4
30
                 Case 2:20-cr-00204-JAM Document 19 Filed 11/05/20 Page 5 of 8

 1 Materials. At the conclusion of any meeting with defendant, the member of the Defense Team present

 2 shall take with him or her all Protected Materials. At no time, under any circumstances, will any

 3 Protected Materials be left in the possession, custody, or control of the defendant, whether or not she is

 4 incarcerated.

 5          18.      The Defense Team may review Protected Materials with a witness or potential witness in

 6 this case, including the defendant, subject to the requirement above that a member of the Defense Team

 7 must be present if Protected Materials are being shown to the defendant. Before being shown any

 8 portion of the Protected Materials, however, any witness or potential witness must be informed of the

 9 existence of the Protective Order. No witness or potential witness (other than members of the Defense

10 Team) may retain Protected Materials, or any copy thereof, after his or her review of those materials

11 with the Defense Team is complete.

12          19.      This Order does not limit employees of the United States Attorney’s Office for the

13 Eastern District of California from disclosing the Protected Materials to members of the United States

14 Attorney’s Office, law enforcement agencies, the Court, and defense.

15          20.      Defense Counsel shall advise the United States with reasonable notice of any subpoenas,

16 document requests, or claims for access to the Protected Materials by third parties if Defense Counsel is

17 considering disseminating any of the Protected Materials to a third party, in order that the United States

18 may take action to resist or comply with such demands as it may deem appropriate.

19          D.       Ensuring Security of Protected Materials
20          21.      The Defense Team shall maintain the Protected Materials safely and securely, and shall

21 exercise reasonable care in ensuring the security and confidentiality of the Protected Materials by storing

22 the Protected Materials in a secure place, such as a locked office, or otherwise secure facility where

23 visitors are not left unescorted.

24          22.      A copy of the Protective Order must be stored with the discovery, in paper form and

25 electronically.

26          23.      To the extent that Protected Materials, or any copies or reproductions thereof, are stored

27 electronically, the Protected Materials will be stored on a password-protected or encrypted storage

28 medium, including a password-protected computer, or device. Encryption keys must be stored securely


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER         5
30
                 Case 2:20-cr-00204-JAM Document 19 Filed 11/05/20 Page 6 of 8

 1 and not written on the storage media that they unlock.

 2          24.     If a member of the Defense Team makes, or causes to be made, any further copies of any

 3 of the Protected Materials, Defense Counsel will ensure that the following notation is written, stamped

 4 or inscribed on whatever folder, container, or media contains the copies: “PROTECTED MATERIALS-

 5 SUBJECT TO PROTECTIVE ORDER.” For example, if Defense Counsel makes a copy of a disc or

 6 physical file containing Protected Materials, the duplicate disc or file must be encrypted and marked

 7 with the above notation.

 8          E.      Filings
 9          25.     In the event that a party needs to file Protected Materials containing PII, or materials

10 otherwise identified as containing confidential information of victims, witnesses, or third parties with

11 the Court, or disclose PII in court filings, the filing should be made under seal or the material redacted to

12 remove all PII, including information required to be redacted by Local Rules of Court.

13          F.      Conclusion of Prosecution
14          26.     The provisions of this Order shall not terminate at the conclusion of this prosecution. All

15 Protected Materials subject to the Protective Order maintained in the Defense Team’s files shall remain

16 subject to the Protective Order unless and until such Order is modified by the Court.

17          27.     Upon final disposition of the case, including exhaustion of direct and collateral appellate

18 proceedings, Defense Counsel shall return the Protected Materials to the government, or certify in

19 writing that the Protected Materials have been destroyed, unless the California Rules of Professional

20 Conduct, as interpreted by the State Bar of California, require Defense Counsel to retain the material for

21 a longer duration of time, in which case Defense Counsel will seek appropriate modification of this

22 Order. If any Protected Materials are used as defense exhibits, they shall be maintained with government

23 exhibits so long as those are required to be maintained.

24          G.      Termination or Substitution of Counsel
25          28.     In the event that there is a substitution of counsel prior to final disposition of the case,

26 new counsel of record must join this Protective Order before any Protected Materials may be transferred
27 from the undersigned defense counsel to the new defense counsel. New defense counsel then will

28 become Defense Counsel for purposes of this Protective Order, and become Defense Team’s custodian


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER          6
30
                 Case 2:20-cr-00204-JAM Document 19 Filed 11/05/20 Page 7 of 8

 1 of materials, and shall then become responsible, upon the conclusion of appellate and post-conviction

 2 proceedings, for complying with the provisions set forth in this Protective Order. All members of the

 3 Defense Team, whether current or past counsel, are at all times subject to the Protective Order and are

 4 not relieved by termination of representation or conclusion of the prosecution.

 5          H.      Redaction of Protected Materials
 6          29.     Nothing in this Order shall prevent the United States Attorney’s Office from redacting

 7 PII or other confidential information in any Protected Materials.

 8          I.      Modification of Order
 9          30.     Nothing in this Order shall prevent any party from seeking modification to the Order or

10 from objecting to discovery it otherwise believes to be improper. Nothing in this Order shall prevent

11 any party from seeking a more restrictive protective order with regard to particular discovery items.

12          J.      Application of Laws
13          31.     Nothing in this Order shall be construed to affect or comment on the admissibility or

14 discoverability of the Protected Materials.

15 / / /

16 / / /

17 / / /

18 / / /

19 / / /

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER        7
30
              Case 2:20-cr-00204-JAM Document 19 Filed 11/05/20 Page 8 of 8

 1          32.    Nothing in this Order shall be construed to affect the application of and the parties’

 2 compliance with the Federal Rules of Criminal Procedure, Local Rules, and applicable statutes.

 3

 4   Dated: November 4, 2020                                 MCGREGOR W. SCOTT
                                                             United States Attorney
 5

 6                                                           /s/ ROBERT J. ARTUZ
                                                             ROBERT J. ARTUZ
 7                                                           Special Assistant U.S. Attorney
 8
     Dated: November 4, 2020                                 /s/ DOUG BEEVERS
 9                                                           DOUGLAS BEEVERS
                                                             Counsel for Defendant
10
                                                             HOPELYN RHIANNON AUSK
11

12

13                                         FINDINGS AND ORDER
14          The Court having read and considered the Stipulation and Joint Request for a Protective Order,
15 which this Court incorporates by reference into this Order in full, hereby finds that GOOD CAUSE

16 exists to enter the above Order.

17          IT IS SO FOUND AND ORDERED.
18          Dated: November 5, 2020
19

20

21

22

23

24

25

26
27

28


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER        8
30
